Citation Nr: 0026108	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  94-43 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to April 
1982 and from July 1982 to December 1990.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The case was previously remanded to the RO for 
further development by the Board in August 1997 and December 
1999.  The requested development was accomplished to the 
extent possible, and the case has now been returned to the 
Board for appellate review on the merits.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2.  The veteran had elevated liver function tests in service 
which have not been medically associated with a liver disease 
or injury incurred in service.  

3.  On recent VA examination, the veteran was noted to 
currently have mild abnormality of liver function tests and 
finding on ultrasound of fatty liver, which was medically 
determined to have no direct connection to the veteran's 
prior military service, to include the elevated ALT reading 
noted in service.  


CONCLUSION OF LAW

A liver disorder was not incurred in or aggravated during 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claims are 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991) and Murphy 
v Derwinski, 1 Vet. App. 78 (1990).  All available VA medical 
records have been obtained and the case was remanded twice to 
afford the veteran VA specialty examinations pursuant to the 
appellant's claim for benefits.  For these reasons, the Board 
finds that VA's duty to assist the appellant, 38 U.S.C.A. 
§ 5107(a) (West 1991) has been discharged.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes.  A disposition on the 
merits is now in order.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

There are some disabilities, including cirrhosis of the 
liver, for which service connection may be presumed if the 
disorder is manifested to a degree of 10 percent within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If the evidence shows 
that cirrhosis of the liver was present during service, or to 
a compensable degree within one year following service 
discharge, continuity of symptomatology is not required, 
unless a diagnosis of chronicity may be legitimately 
questioned.  

The Court of Veteran's Appeals (Court) has stated that 
medical evidence of a chronic disease within the presumptive 
first post-service year should set forth the physical 
findings and symptomatology elicited by examination.  Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992); 38 C.F.R. § 3.303(b).  
It is not necessary that the chronic disease be diagnosed 
during the presumptive period, but, if not, characteristic 
manifestations of the disease, to the required degree, must 
be shown by acceptable medical or lay evidence, followed 
without unreasonable time lapse by definite diagnosis.  
38 C.F.R. § 3.307(c).  

Review of the veteran's available service medical records 
revealed no evidence of any complaint, finding, treatment or 
diagnosis of a liver disease or disorder.  However, he was 
noted to have abnormal liver function testing.  On laboratory 
test in October 1989, the veteran had an elevated ALT 
(alanine (amino) transaminase) of 80 with the normal range 
identified as 10 - 60.  However, he had normal AST (aspartate 
aminotransferase) and normal alkaline phosphatase as well as 
bilirubin.  In June 1990 liver function tests revealed a 
normal SGOT/AST and a normal alkaline phosphatase; an ALT 
test was not done.  However, there was no diagnosis of liver 
disease or disorder noted on the veteran's discharge medical 
examination report dated thereafter in November 1990.

The veteran was afforded a VA examination in February 1993.  
The chemical profile report indicated normal blood urea 
nitrogen and Creatine as well as normal alkaline phosphatase 
and AST.  There was an elevated GPT/ALT of 80 with normal 
range from 30 to 65.  On examination, the veteran alleged 
enzymatic deficiency of the liver; however, no clinical 
finding was noted nor was any diagnosis made.

At a personal hearing conducted before the undersigned Member 
of the Board in March 1996, the veteran testified, in 
essence, that he had never actually been told by a physician 
that he had a liver problem.  He was told in service, in 
1988, that the elevated levels on his liver function tests 
were indicative of why he had hypertension.  It was his 
understanding that the VA liver function tests in 1993 showed 
the same finding, an elevated ALT of 80, but again he was 
told that there was no problem.  

Review of VA outpatient treatment records indicate that in 
February 1998, he was noted to have elevated liver enzymes 
which had also been noted in the military.  The veteran 
reported that he had worked as a medic in service and 
received many needle sticks; therefore, a hepatitis panel was 
ordered to rule out chronic hepatitis.  In April 1998, the 
veteran had a positive reaction to the antibody to hepatitis 
B surface antigen (HBSAB).  

A special VA liver examination, to include chemical profiles 
and ultrasound, was conducted in December 1998 and January 
1999.  The examiner noted in his report that the claims 
folder and the veteran's medical history had been thoroughly 
reviewed.  The examiner found that the veteran's service 
medical records revealed "no evidence of establishing a 
diagnosis of liver disease while on active duty".  However, 
the veteran expressed a belief that he had received at least 
two needle sticks while involved with patient care in the 
service.  Physical examination revealed a palpable liver edge 
on deep inspiration, but a normal liver span of approximately 
8.5 cm.  There were no particular areas of tenderness noted.  
An array of tests were performed.  These included a positive 
reaction to Hepatitis B surface antibody, which would 
indicate prior exposure to Hepatitis B with resolution of 
infection.  He was negative for Hepatitis C virus antibody.  
The Hepatitis B surface antigen (HBSAB) was negative.  ANA 
was negative.  AMA was normal.  TSH was normal.  Alpha feto 
protein was normal.  It was noted that liver functions in 
January 1998 had shown mildly elevated total bilirubin of 1.4 
with a direct of .4 suggestive of indirect hyperbilirubinemia 
consistent with Gilbert's syndrome.  Alkaline phosphatase was 
normal.  SGOT was mildly elevated at 63.  The GGT of 46 and 
ALT or SGPT of 125 were slightly elevated as well.  The 
remainder of the laboratory data was normal which included 
blood count, urinalysis, and blood chemistry screening.  The 
final diagnosis was:  mild abnormality of liver function 
tests and history of exposure to Hepatitis B with no evidence 
of current disease.  

The VA examiner further commented that the veteran's history 
of abnormal liver function tests gave an unclear picture as 
to any direct relationship between service and the present 
liver function abnormalities.  Although the ALT was elevated 
in service in October 1989, apparently this was not felt to 
be significant at that time.  Furthermore, the veteran 
himself denied any symptoms of acute or chronic liver disease 
while on active duty.  The examiner thus concluded that the 
medical evidence did not show that the veteran had liver 
disease in service.  However, the veteran did have mild 
elevation of transaminase at the current time.  This might be 
related to his current exposure to pesticide chemicals or 
might be suggestive of Gilbert's disease.  An ultrasound was 
ordered to rule out any overt liver findings; the results 
showed only a mild fatty liver.  The examiner also noted that 
the veteran had refused to undergo liver biopsy.

In December 1999, based upon the somewhat equivocal opinion 
of the VA examiner in December 1998 as to whether the veteran 
had any current liver disorder related to service, the Board 
again remanded this case for an addendum report from the VA 
physician who had provided the prior opinion.  It was 
requested that the examiner identify any current liver 
disorder and provide an opinion as to whether it was related 
to the veteran's prior active service.

The addendum report, dated January 2000, indicated that the 
military records failed to show any diagnosis of liver 
disease, to include hepatitis, throughout the veteran's 
military career.  The examiner further noted that during the 
prior VA examination in 1998, a complete battery of 
laboratory tests were performed.  All of these tests were 
either negative or normal with the exception of a persistent 
mild transaminasemia and mild elevation of bilirubin.  In 
view of the ultrasound examination and the other test results 
the examiner stated: "it is likely that the [veteran] has 
what has been described as a 'NASH' syndrome as evidence for 
fatty liver was found at the time of ultrasound examination.  
Therefore, as far as a direct connection to military service 
for abnormal liver findings and for liver disease there is no 
clear connection as it was previously stated based on the 
evidence that was provided."  The findings of the ultrasound 
of fatty liver changes was consistent with a NASH syndrome.  

It is also noted that while the case was in appellate status, 
the veteran was afforded another VA digestive examination by 
the same examiner for evaluation of his service-connected 
irritable bowel syndrome in November 1999.  It is noted that 
the examiner did again set forth the previous findings of 
mild elevation in the liver function tests and ultrasound 
finding of slightly increased liver size which were stated to 
be consistent with fatty infiltration of the liver.  
Following examination, the diagnostic impression was 
irritable bowel syndrome, moderate to severe.

In light of the evidence of record, and specifically the 
medical opinion of the VA examiner as stated in the December 
1998 examination report and January 2000, addendum, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a liver disorder.  
There is no evidence of a chronic liver disorder in service, 
nor may one be presumed.  Furthermore, the veteran's 
currently elevated liver enzymes and fatty liver have not 
been medically related to his prior service or any incident 
thereof.  In fact, the VA examiner clarified in his addendum 
opinion, dated January 2000, that there is no direct 
relationship between the veteran's current condition and his 
prior period of service.  It is noted that the Board is not 
free to reach its own medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); see also Sanden v. 
Derwinski, 2 Vet. App. 97 (1992) (a medical basis must be 
identified at arriving at a conclusion which is contrary to 
one expressed by a trained medical professional).  
Consequently, the Board finds that the preponderance of the 
evidence shows that the veteran did not incur a chronic liver 
disorder in service, and that the veteran's current liver 
disorder, if any, is not related to his prior periods of 
active service.  Thus, the Board 

concludes that the preponderance of the evidence is clearly 
against the claim; and therefore, the doctrine of reasonable 
doubt is not for application in this case.  


ORDER

Service connection for a liver disorder is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 


- 8 -




- 1 -


